Russell, J.
Where an action for damages is brought against two defendants; one of them resident and the other non-resident, the question as to whether a separable controversy is presented, so as to authorize the non-resident defendant to remove the ease to the United States court for trial, is to be determined solely by the allegations of the petition. Under the allegations of the present petition, no separable controversy was presented, and the court did not err in refusing the application for removal.

■Judgment affirmed.